Name: Commission Regulation (EC) No 2097/1999 of 1 October 1999 prohibiting fishing for redfish by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities2. 10. 1999 L 257/5 COMMISSION REGULATION (EC) No 2097/1999 of 1 October 1999 prohibiting fishing for redfish by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 67/1999 of 18 December 1998 laying down for 1999 certain conserva- tion and management measures for fishery resources in the Convention Area as defined in the Convention on Future Multilateral Cooperation in North-East Atlantic Fisheries (3) lays down quotas for redfish for 1999; (2) Whereas, in order to ensure compliance with the provi- sions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information received by the Commission, catches of redfish in the waters of ICES divisions XIV, XII, V (Community fishing waters and areas beyond fisheries jurisdiction of the coastal States) by vessels flying the flag of Portugal or registered in Portugal have exhausted the quota allocated for 1999; whereas Portugal prohibited fishing for this stock from 13 September 1999; whereas this date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of redfish in the waters of ICES divisions XIV, XII, V (Community fishing waters and areas beyond fisheries jurisdic- tion of the coastal States) by vessels flying the flag of Portugal or registered in Portugal are hereby deemed to have exhausted the quota allocated to Portugal for 1999. Fishing for redfish in the waters of ICES divisions XIV, XII, V (Community fishing waters and areas beyond the fisheries juris- diction of the coastal States) by vessels flying the flag of Portugal or registered in Portugal is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 13 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 145.